Title: To George Washington from Brigadier General William Maxwell, 27 September 1778
From: Maxwell, William
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 27th Septr 1778
          
          I take this oportunity by Mr Woodroof to inform Your Excellency of our affairs for some days past. I have desired that Coll Baylor would give you constantly an Account of the Hackinsack affairs, The day before yesterday we had a Flag Boat at New york with a little Flour, they saw one 20 Gun ship between 12 & 15 small armed Vessels and about 50 Flat bottom’d Boats go up the North River They also saw 10 or 12 of the small armed Vessels come to Statton such as went up the 
            
            
            
            N. River, with a good number of Men in them & General Vaughen at the same time took the Command of the Island; While the Capt. of the Flag was in New york & Statton Island it was every ons opinion that they would attack us, the nigh[t] before last or yesterday morning and was making a Shew of repairing the Bridge opposite to the old Point we had further Information in the morning that they would attack us certainly; at 11 oclock; and at half past 10 they hove in sight 11 sloops Schooners Gundalows &Ca besides a number of flat Bottomed Boats, the day was hasey and we did not know but there was many more in their rear, they came one straight for the Point till two of them got on ground, the rest bore up New ark Bay and the others followed as soon as the tide served, Our Men with the greatest cheerfullness was on the road to the point to dispute the Landing with them. they are now at Browns Ferry or near it in Hackensack River not far from New Ark. I suppose they are going up with some Provisions to their Troops & to bring of[f] some Forrage &Ca. General Heard is at the Short Hills last night with 4 Regts. They have thratned us every night for some time past only last night. I am told that the Enemy does not advance beyond Hackensack River & I am told there is no attacking them below it, General Winds Coll Dye and some others is there If the Enemy was in such a position that I could attack them there with any prospect of success I should be glad & leave General Heard here but it is the opinion of most that there can be nothing more done, than Keep them within the Bounds of Hackensack River, and that it is likely the Enemy would make a stroke here & Process from this to amboy at least if we should go.
          Major Howell Informs me that the Eagle is sailed out of the Hook and he supposes Lord How is on her for England, that 44 Men confined their Capt. on Board a Vessel, they landed the men but the Wind blowd of[f] the Vessel & Capt. again I should be glad to have Your Excellencys advice what I should do. before the Enemy came out the Seamen came to me from 6 to 10 or 12 of a Day I am Your Excellencys Most Obedient Humble Servant
          
            Wm Maxwell
          
        